DETAILED ACTION
Claim Objections
Claims 10, 13, 14, and 27 are objected to because of the following informalities:  

Claim 10 is objected to as it contains a plurality of “2” values that should be replaced with “2”. 
The claim should read as follows: 
10. The vehicle according to claim 9, wherein the processor is further operative to calculate or estimate a distance df based on, or according to, df=sqrt(dv-2+dav2-2*dv*dav*sin(α)), wherein dav=1/2(d1+d2) and dv=v*Δt.

Claim 13 is objected to as it contains a plurality of “2” values that should be replaced with “2”. 
The claim should read as follows: 
13. The vehicle according to claim 12, wherein the calculating or estimating of the time period Δt is based on, or is according to, Δt=[2*df2*sin2(α)+sqrt (df2*(1+sin2 (α))-dav2)]/V, wherein dav=1/2(d1+d2).

Claim 14 is objected to as it contains a plurality of “2” values that should be replaced with “2”. 
14. The vehicle according to claim 8, wherein the processor further operative to calculate or estimate a time period Δt using, or based on, the calculated first angle α, the speed V, and an angle θ, wherein θ =arcsin (dv*cos(ε)/df), df=sqrt (dv2+dav2-2*dv*dav*sin(α)), wherein dav=1/2*(d1+d2) and dv=v*Δt, and Δt is a time period that exists between the detection by the first distance meter and the detection by the second distance meter. 

Claim 27 is objected because it contains of typo of “is is” that should be corrected to “is”. The typo is highlighted below.  
27. The vehicle according to claim 25, wherein the aircraft is is selected from the group consisting of an airplane, a spacecraft, a glider, a drone, or an Unmanned Aerial Vehicle (UAV).

	 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, 11, 14, 15, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 9 reads as follows: 
The vehicle according to claim 8, wherein a time period Δt exists between the detection by the first distance meter and the detection by the second distance meter, and the processor is further operative to calculate or estimate the distance or the angle using, or based on, the calculated first angle α, the speed V, and the time period Δt.

Claim 14 reads as follows: 
The vehicle according to claim 8, wherein the processor further operative to calculate or estimate a time period Δt using, or based on, the calculated first angle α, the speed V, and an angle θ, wherein θ =arcsin (dv*cos(ε)/df), df=sqrt (dv2+dav2-2*dv*dav*sin(α)), wherein dav=1/2*(d1+d2) and dv=v*Δt, and Δt is a time period that exists between the detection by the first distance meter and the detection by the second distance meter. 

Claim 16 reads as follows: 
The vehicle according to claim 8, wherein the speed V is calculated or estimated according to or based on a detection of the first surface or first object by the first distance meter along the first line using a measured first distance value (d1A) followed by a detection of the first surface or first object by the second distance meter along the second line using a measured second distance value (d1B).

Claim 17 reads as follows
17. The vehicle according to claim 16, wherein the first and second lines are spaced a third distance (c) apart, and wherein the speed (V) is calculated using, or based on, V= c / [cos(arctan((d2A- d1A)/c)) * Δt], wherein Δt is the time between the detections by the first and second distance meters.
	
The claimed detections are broadly claimed, they include any and all detections by the first and second distances meters, including simultaneous detections of different objects/surfaces at the same time, detections of different objects and surfaces at the same time or different times, different detections of the same object/surface at different time, and more.  However, neither the parent specification nor the current specification, contains clear support for the scope encompassed by the broadly claimed detections. As such, the claims are considered to be new matter due to lack of written description. 
	As best understood the time Δt corresponds to a time between an initial detection of an object/surface, i.e. the same object/surface, by the first and second distance meters. 
 
Claims 10, 11, and 15 are rejected under 35 U.S.C. 112 because they incorporate the lack of written description present in parent claim 9 or 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the display" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
The examiner recommends changing the term “the display” to “a display” to resolve the issue. 

Claim 3 contains the following limitation in question:
The device according to claim 2, further operative to calculate, by the processor, a distance (d) and to send the calculated distance (d) or a function thereof to the wireless network by the wireless transceiver via the antenna, where d=(d1 + d2)*cos(α)/2, d=(d1 + d2)* sin(α)/2, d=c/cos(α), d= (d1 + d2)*cos2(α)/(2*sin(α)), or d= (d1 + d2)/(2*tg(α)) .

	The claim includes a parameter that are not defined in the claim, i.e. c, thus, making the claim indefinite. Appropriate clarification is required.  

Claims 2-34 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 12, 19-22, and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11255663 in view of Shaw (US 5529138).
Current Claims

1. A vehicle operative to travel in a direction and operative for estimating a first angle (a) between a reference line defined by first and second points and a first surface or a first object, the vehicle comprising:

a first distance meter for measuring a first distance (d1) along a first line from the first point to the first surface or the first object;

a second distance meter for measuring a second distance (d2) along a second line from the second point to the first surface or the first object; and
software and a processor for executing the software, the processor being coupled to receive representations of the first and second distances, respectively, from the first and second distance meters; and




wherein the first and second lines are substantially parallel to one another, and the vehicle is operative to calculate, by the processor, the estimated first angle (a) based on the first distance (d1) and the second distance (d2), and to display the estimated first angle (a) or a function thereof by the display, and
wherein the meters are mounted so that the first and the second lines are substantially parallel or perpendicular to the travel direction.

























2. The vehicle according to claim 1, further comprising:
an antenna for transmitting and receiving first Radio-Frequency (RF) signals over the air; and
a wireless transceiver coupled to the antenna for wirelessly transmitting and receiving first data over the air using a wireless
network, the wireless transceiver being coupled to be controlled by the processor,
wherein the vehicle is operative to send to the wireless network by the wireless transceiver via the antenna the representations of the first distance (dl) or any function thereof, the second distance (d2) or any function thereof, or the estimated first angle (a) or any function thereof.

3. The vehicle according to claim 2, further operative to calculate, by the processor, a distance (d) and to send the calculated distance (d) or a function thereof to the wireless network by the wireless transceiver via the antenna, where d=(d1+d2) *cos(α)/2, d=(d1+d2) *sin(α)/2, d=c/cos (α), d= (d1+d2) *cos2(α)/(2*sin(α)), or d= (d1+d2)/(2*tg(α)).

4. The vehicle according to claim 1, wherein the angle between the first and the second lines is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.

5. The vehicle according to claim 1, wherein the first line or the second line is at least substantially perpendicular to the reference line.

6. The vehicle according to claim 5, wherein the angle formed between the first line or the second line and the reference line deviates from 90° by less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.

12. The vehicle according to claim 8, for use with a distance df, further operative to calculate or estimate a time period Δt using, or based on, the calculated first angle α, the speed V, and the distance df.







19. The vehicle according to claim 1, wherein the meters are mounted so that the first and the second lines are substantially parallel to the travel direction, and an angle formed between the first line or the second line and the travel direction is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.











20. The vehicle according to claim 1, wherein the vehicle is mounted so that the first and the second lines are substantially perpendicular to the travel direction, and an angle formed between the first line or the second line and a direction that is perpendicular to the travel direction is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.














21. The vehicle according to claim 1, wherein the vehicle is a ground vehicle adapted to travel on land.







22. The vehicle according to claim 21, wherein the ground vehicle is selected from the group consisting of a bicycle, a car, a motorcycle, a train, an electric scooter, a subway, a train, a trolleybus, and a tram.








29. The vehicle according to claim 1, wherein the vehicle is further operative to provide a notification or an indication to a person operating or controlling the vehicle, in response to a representation of the first distance (d1) or any function thereof, the second distance (d2) or any function thereof, or the estimated first angle (α) or any function thereof.







30. The vehicle according to claim 1, wherein the vehicle is used for measuring or estimating the vehicle speed, positioning, pitch, roll, or yaw.










31. The vehicle according to claim 1, wherein at least part of the vehicle is mounted onto, is attached to, is part of, or is integrated with a rear or front view camera, chassis, lighting system, headlamp, door, car glass, windscreen, side or rear window, glass panel roof, hood, bumper, cowling, dashboard, fender, quarter panel, rocker, or a spoiler of the vehicle.




US 11255663 in view of Shaw (US 5529138)

1. A device for estimating a first angle (α) between a reference line defined by first and second points and a first surface or a first object, the device comprising: 


a first distance meter for measuring a first distance (d1) along a first line from the first point to the first surface or the first object; 

a second distance meter for measuring a second distance (d2) along a second line from the second point to the first surface or the first object; 
software and a processor for executing the software, the processor being coupled to receive representations of the first and second distances, respectively, from the first and second distance meters; 
a display coupled to the processor for visually displaying data from the processor; and 

a single enclosure housing the first and second distance meters, the processor, and the display, wherein the first and second distance meters are fixedly mounted in the enclosure so that the first and second lines are substantially parallel to one another, and the device is operative to calculate, by the processor, the estimated first angle (α) based on the first distance (d1) and the second distance (d2), and to display the estimated first angle (α) or a function thereof by the display, and wherein the device is operative to calculate, by the processor, a distance (d), and to send the calculated distance (d), or a function thereof, to the wireless network by the wireless transceiver via the antenna, where d=(d1+d2)*cos(α)/2, d=(d1+d2)*sin(α)/2, d=(d1+d2)*cos.sup.2(α)/(2*sin(α)), or d=(d1+d2)/(2*tg(α)).

While US 11255663 does not expressly claim the corresponding bolded limitations, Shaw discloses a vehicle operative to travel in a direction and operative for estimating a direction, distance, and relative speed of an object/obstacle/surface (see Fig. 1 and column 3 lines 1-11); and wherein the meters are mounted so that the first and the second lines are substantially parallel or perpendicular to the travel direction (see Fig. 1, column 6 lines 38-50, and column 9 line 60 to column 10 line 3: laser radar with parallel beams, all laser radar units are directed forward).
It would have been obvious to modify the claims of US 11255663 with the teachings of Shaw, using the distance measuring system in vehicle, for the advantageous benefit of improving the safety and functionally of vehicles. 

2. The device according to claim 1, further comprising: an antenna for transmitting and receiving first Radio-Frequency (RF) signals over the air; and a wireless transceiver coupled to the antenna for wirelessly transmitting and receiving first data over the air using a wireless network, the wireless transceiver being coupled to be controlled by the processor, wherein the device is operative to send to the wireless network by the wireless transceiver via the antenna the representations of the first distance (d1) or any function thereof, the second distance (d2) or any function thereof, or the estimated first angle (α) or any function thereof.


See claims 1 and 2 above








3. The device according to claim 1, wherein an angle between the first and the second lines is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.

4. The device according to claim 1, wherein the first line or the second line is at least substantially perpendicular to the reference line.

5. The device according to claim 4, wherein an angle formed between the first line or the second line and the reference line deviates from 90° by less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.

While US 11255663 does not expressly claim the corresponding bolded limitations, Shaw discloses for use with a distance df, further operative to calculate or estimate a time period Δt using, or based on, the calculated first angle α, the speed V, and the distance df (see Claims 1 and 4). It would have been obvious to modify the claims of US 11255663 with the teachings of Shaw, estimating a time period for a possible collision, for the advantageous benefit of improving the safety and functionally of vehicles. 

3. The device according to claim 1, wherein an angle between the first and the second lines is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.
While US 11255663 does not expressly claim the corresponding bolded limitations, Shaw discloses wherein the meters are mounted so that the first and the second lines are substantially parallel to the travel direction (see Fig. 1, column 6 lines 38-50, and column 9 line 60 to column 10 line 3: laser radar with parallel beams, all laser radar units are directed forward). 
It would have been obvious to modify the claims of US 11255663 with the teachings of Shaw, using the distance measuring system in vehicle, for the advantageous benefit of improving the safety and functionally of vehicles. 

4. The device according to claim 1, wherein the first line or the second line is at least substantially perpendicular to the reference line.
5. The device according to claim 4, wherein an angle formed between the first line or the second line and the reference line deviates from 90° by less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.
While US 11255663 does not expressly claim the corresponding bolded limitations, Shaw discloses wherein the vehicle is mounted so that the first and the second lines are substantially perpendicular to the travel direction (see Fig. 1, column 6 lines 38-50, and column 9 line 60 to column 10 line 3: laser radar with parallel beams, all laser radar units are directed forward). 
It would have been obvious to modify the claims of US 11255663 with the teachings of Shaw, using the distance measuring system in vehicle, for the advantageous benefit of improving the safety and functionally of vehicles. 

While US 11255663 does not expressly claim, Shaw discloses wherein the vehicle is a ground vehicle adapted to travel on land (see Fig. 1 and column 6 lines 30-50: roadway vehicle).
It would have been obvious to modify the claims of US 11255663 with the teachings of Shaw, using the distance measuring system in vehicle, for the advantageous benefit of improving the safety and functionally of vehicles. 

While US 11255663 does not expressly claim, Shaw discloses wherein the ground vehicle is selected from the group consisting of a bicycle, a car, a motorcycle, a train, an electric scooter, a subway, a train, a trolleybus, and a tram (see Fig. 1 and column 5 lines 45-55 and column 6 lines 30-50: vehicle is a car).
It would have been obvious to modify the claims of US 11255663 with the teachings of Shaw, using the distance measuring system in vehicle, for the advantageous benefit of improving the safety and functionally of vehicles. 

While US 11255663 does not expressly claim, Shaw discloses wherein the vehicle is further operative to provide a notification or an indication to a person operating or controlling the vehicle, in response to a representation of the first distance (d1) or any function thereof, the second distance (d2) or any function thereof, or the estimated first angle (α) or any function thereof (see column 3 lines 10-26, column 8 lines 8-53, and column 9 lines 36-63). It would have been obvious to modify the claims of US 11255663 with the teachings of Shaw, using the distance measuring system in vehicle, for the advantageous benefit of improving the safety and functionally of vehicles. 

While US 11255663 does not expressly claim, Shaw discloses wherein the vehicle is used for measuring or estimating the vehicle speed, positioning, pitch, roll, or yaw (see column 3 lines 1-10, column 7 lines 38-45, and column 8 lines 7-26: estimates distance between vehicle and obstacle, i.e. falls under broad scope of positioning). It would have been obvious to modify the claims of US 11255663 with the teachings of Shaw, using the distance measuring system in vehicle, for the advantageous benefit of improving the safety and functionally of vehicles. 

While US 11255663 does not expressly claim, Shaw discloses wherein at least part of the vehicle is mounted onto, is attached to, is part of, or is integrated with a rear or front view camera, chassis, lighting system, headlamp, door, car glass, windscreen, side or rear window, glass panel roof, hood, bumper, cowling, dashboard, fender, quarter panel, rocker, or a spoiler of the vehicle (see Fig. 1: parts of the vehicle are mounted to other parts of the vehicle; see also column 9 lines 22-40). It would have been obvious to modify the claims of US 11255663 with the teachings of Shaw, using the distance measuring system in vehicle, for the advantageous benefit of improving the safety and functionally of vehicles.


Claim 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11255663 in view of Shaw (US 5529138) and Kim (US 20170057499).

Regarding claim 7, while US 11255663 and Shaw do not expressly claim, Kim discloses wherein the first and second lines are spaced a third distance (c) apart, and wherein the estimated first angle (α) is calculated, by the processor, using, or based on, α =(arctan(d2-d1)/c) (see Figs 4-5A and paragraph 0071).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of US 11255663 in view of Shaw with the teachings of Kim, i.e. determining an angle using the disclosed equation, for the advantageous benefit of using conventional trigonometry to determine an angle/orientation of vehicular objected in front of the vehicle. 

Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11255663 in view of Shaw (US 5529138), Kim (US 20170057499), and Bullinger (US 20100063685).

Regarding claim 8, while US 11255663, Shaw, and Kim do not expressly claim, Bullinger discloses for use with a distance df, further operative to calculate or estimate a time period Δt using, or based on, the calculated first angle α, the speed V, and the distance df (see Claims 1 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of US 11255663 in view of Shaw and Kim with the teachings of Bullinger, i.e. estimating a collision position/distance to a collision point, for the advantageous benefit of using such information to avoid collisions. 

Regarding claim 12, while US 11255663 does not expressly claim Shaw discloses for use with a distance df, further operative to calculate or estimate a time period Δt using, or based on, the calculated first angle α, the speed V, and the distance df (see Claims 1 and 4).
It would have been obvious to modify the claims of US 11255663 in view of Kim and Bullinger with the teachings of Shaw, using the distance measuring system in vehicle, for the advantageous benefit of improving the safety and functionally of vehicles.

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11255663 in view of Shaw (US 5529138) and Timothy (US 20030147064).

Regarding claim 23, while US 11255663 and Shaw do not expressly claim, Timothy disclose a vehicle that uses lasers to detected other vehicles wherein the vehicle is a buoyant or submerged watercraft adapted to travel on or in water (see Fig. 1 and paragraphs 0002, 0023, and claim 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of US 11255663 in view of Shaw with the teachings of Timothy, i.e. using the laser system to detect and determine orientations of travel between watercrafts, for the advantageous benefit of improving the safety of marine travel. 

Regarding claim 24, while US 11255663 and Shaw do not expressly claim, Timothy disclose a watercraft that uses lasers to detected other watercrafts wherein the watercraft is selected from the group consisting of a ship, a boat, a hovercraft, a sailboat, a yacht, and a submarine (see Fig. 1 and paragraphs 0002, 0023, and claim 14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of US 11255663 in view of Shaw with the teachings of Timothy, i.e. using the laser system to detect and determine orientations of travel between watercrafts, for the advantageous benefit of improving the safety of marine travel. 

Claims 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11255663 in view of Shaw (US 5529138) and Pusic (US 4925303).

Regarding claims 25-28, while US 11255663 and Shaw do not expressly claim an aircraft adapted to fly in air, Pusic discloses wherein the aircraft is a fixed wing or a rotorcraft aircraft, wherein the aircraft is selected from the group consisting of an airplane, a spacecraft, a glider, a drone, or an Unmanned Aerial Vehicle (UAV), wherein the vehicle is used for measuring or estimating an altitude, a pitch, or a roll of the aircraft (see Abstract, Fig. 3, and column 2 lines 10-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of US 11255663 in view of Shaw with the teachings of Pusic, i.e. using the laser system to monitor an aircraft during its travels, for the advantageous benefit of improving the safety of its landing sequence. 
Claims 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11255663 in view of Shaw (US 5529138) and Stahlin (US 20110047338).

Regarding claim 32-34, while US 11255663 and Shaw do not expressly claim an aircraft adapted to fly in air, Stahlin disclose wherein the vehicle further comprises an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, wherein the vehicle is part of, integrated with, communicates with, or coupled to, the ADAS functionality, system, or scheme, wherein the ADAS functionality, system, or scheme is selected from ae group consisting of Adaptive Cruise Control (ACC), Adaptive High Beam, Glare-free high beam and pixel light, Adaptive light control such as swiveling curve lights, Automatic parking, Automotive navigation system with typically GPS and TMC for providing up-to- date traffic information, Automotive night vision, Automatic Emergency Braking (AEB), Backup assist, Blind Spot Monitoring (BSM), Blind Spot Warning (BSW), Brake light or traffic signal recognition, Collision avoidance system, Pre-crash system, Collision Imminent Braking (CIB), Cooperative Adaptive Cruise Control (CACC), Crosswind stabilization, Driver drowsiness detection, Driver Monitoring Systems (DMS), Do-Not-Pass Warning (DNPW), Electric vehicle warning sounds used in hybrids and plug- in electric vehicles, Emergency driver assistant, Emergency Electronic Brake Light (EEBL), Forward Collision Warning (FCW), Heads-Up Display (HUD), Intersection assistant, Hill descent control, Intelligent speed adaptation or Intelligent Speed Advice (ISA), Intelligent Speed Adaptation (ISA), Intersection Movement Assist (IMA), Lane Keeping Assist (LKA), Lane Departure Warning (LDW) (a.k.a. Line Change Warning - LCW), Lane change assistance, Left Turn Assist (LTA), Night Vision System (NVS), Parking Assistance (PA), Pedestrian Detection System (PDS), Pedestrian protection system, Pedestrian Detection (PED), Road Sign Recognition (RSR), Surround View Cameras (SVC), Traffic sign recognition, Traffic jam assist, Turning assistant, Vehicular communication systems, Autonomous Emergency Braking (AEB), Adaptive Front Lights (AFL), and Wrong-way driving warning (see paragraphs 0003, 0031, and claim 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of US 11255663 in view of Shaw with the teachings of Stahlin, utilizing an ADAS system in the vehicle, for the advantageous benefit of improving the safety of the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 19-22, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 5529138) in view of Uno (US 6412183) and Riskus (US 20080276472).

Regarding claim 1, Shaw discloses a vehicle operative to travel in a direction and operative for estimating a direction, distance, and relative speed of an object/obstacle/surface (see Fig. 1 and column 3 lines 1-11) the vehicle comprising: 
a first distance meter for measuring a first distance (d1) along a first line from the first point to the first surface or the first object (see Fig. 1, column 3 lines 1-11, column 5 lines 55-58, column 6 lines 39-50, and column 7 lines 5-20: laser radar/distance meter 11);
a second distance meter for measuring a second distance (d2) along a second line from the second point to the first surface or the first object (see Fig. 1, column 3 lines 1-11, column 5 lines 55-58, column 6 lines 39-50, and column 7 lines 5-20: laser radar/distance meter 13); and
software and a processor for executing the software, the processor being coupled to receive distance information (see Fig. 4 and column 8 lines 7-52: computer with pre-stored memory matrices or multi-variable functions or both, i.e. software; computer receives signals, including the distances when any laser radar detects an obstacle); and 
wherein the first and second lines are substantially parallel to one another (see Fig. 1, column 6 lines 38-50, and column 9 line 60 to column 10 line 3: laser radar with parallel beams, all laser radar units are directed forward), and
wherein the meters are mounted so that the first and the second lines are substantially parallel or perpendicular to the travel direction (see Fig. 1, column 6 lines 38-50, and column 9 line 60 to column 10 line 3: laser radar with parallel beams, all laser radar units are directed forward).
	Shaw does not expressly disclose wherein the vehicle is operative for estimating a first angle (α) between a reference line defined by first and second points and a first surface or a first object; 
wherein the processor receives representations of the first and second distances, respectively, from the first and second distance meters; and 
wherein the vehicle is operative to calculate, by the processor, the estimated first angle (α) based on the first distance (d1) and the second distance (d2), and to display the estimated first angle (α) or a function thereof by the display. 

Uno discloses a measurement device with two parallel distance measuring devices (see Figs. 5, 8, and 17, column 28 lines 14-25, column 29 lines 50-62, and column 32 lines 45-50: laser displacement gauges 6-1 and 6-2); 
wherein the processor receives representations of the first and second distances, respectively, from the first and second distance meters (see Figs. 1 and 8, and 30, column 38 line 62 – column 39 line 5, column 29 line 63 – column 30 line 26, and column 32 lines 28 to column 33 line 5: arithmetic operation unit receives distances and calculates angle from the distances); 
wherein the system is operative to calculate, by the processor, the estimated first angle (α) based on the first distance (d1) and the second distance (d2)  and a display (see Figs. 1 and 8, and 30, column 38 line 62 – column 39 line 5, column 29 line 63 – column 30 line 26, and column 32 lines 28 to column 33 line 5: arithmetic operation unit receives distances and calculates angle from the distances); and 
a display (see column 29 lines 65-68: display 25)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw with the teachings of Uno, i.e. calculating an angle of an object measured by the distance measuring devices of Shaw, for the advantageous benefit of determining the objects orientation relative to the vehicle. 

Shaw and Uno do not expressly disclose wherein the vehicle is operative to display the estimated first angle (α) or a function thereof by the display. 
 
Riskus discloses a system wherein the system is operative to display the estimated first angle (α) or a function thereof by the display (see Abstract, Fig. 1 and paragraphs 0018, 0020-0025, and 0033: processor calculates angle from measurements and displays the determined angle).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Shaw in view of Uno with the teachings of Riskus, i.e. displaying the computed angle on a display device, for the advantageous benefit of allowing a user to view the determined orientation information. Once modified, the modification would result in enabling the vehicle of Shaw to operatively display the previously discussed estimated angle.  

Regarding claim 4, Shaw does not expressly disclose wherein the angle between the first and the second lines is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.
		Uno discloses wherein an angle between the first and the second lines is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1° (see Figs. 13A, 13B, and 17: shows measuring setup wherein the angles between lines 206 and 208 obviously less than 20 degrees, furthermore the angle measured by the device doesn’t limit the claimed device itself, but the a relationship between the measuring the device the object of measurement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Riskus with the teachings of Uno, i.e. calculating an angle of an object measured by the distance measuring devices of Shaw, for the advantageous benefit of determining the objects orientation relative to the vehicle. 

Regarding claim 5, Shaw does not expressly disclose wherein the first line or the second line is at least substantially perpendicular to the reference line.

Uno discloses wherein the first line or the second line is at least substantially perpendicular to the reference line (see Figs 17-18 and 31-32: shows 90 degree angle between reference line and measurement lines). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Riskus with the teachings of Uno, i.e. calculating an angle of an object measured by the distance measuring devices of Shaw, for the advantageous benefit of determining the objects orientation relative to the vehicle. 
Regarding claim 6, Shaw does not expressly disclose wherein the angle formed between the first line or the second line and the reference line deviates from 90° by less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.

Uno discloses wherein the angle formed between the first line or the second line and the reference line deviates from 90° by less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1° (see Figs 17-18 and 31-32: shows 90 degree angle between reference line and measurement lines, obviously less than 20 degree deviation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Riskus with the teachings of Uno, i.e. calculating an angle of an object measured by the distance measuring devices of Shaw, for the advantageous benefit of determining the objects orientation relative to the vehicle. 

Regarding claim 19, Shaw discloses wherein the meters are mounted so that the first and the second lines are substantially parallel to the travel direction (see Fig. 1, column 6 lines 38-50, and column 9 line 60 to column 10 line 3: laser radar with parallel beams, all laser radar units are directed forward).  

Shaw does not expressly disclose wherein an angle formed between the first line or the second line and the travel direction is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.
Uno discloses wherein an angle formed between the first line or the second line and the travel direction is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1° (see Figs. 13A, 13B, and 17: shows measuring setup wherein the angles between lines 206 and 208 obviously less than 20 degrees, furthermore the angle measured by the device doesn’t limit the claimed device itself, but the a relationship between the measuring the device the object of measurement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Riskus with the teachings of Uno, i.e. calculating an angle of an object measured by the distance measuring devices of Shaw, for the advantageous benefit of determining the objects orientation relative to the vehicle. 
	
Regarding claim 20, Shaw discloses wherein the vehicle is mounted so that the first and the second lines are substantially perpendicular to the travel direction (see Fig. 1, column 6 lines 38-50, and column 9 line 60 to column 10 line 3: laser radar with parallel beams, all laser radar units are directed forward).  

Shaw does not expressly disclose wherein an angle formed between the first line or the second line and a direction that is perpendicular to the travel direction is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1°.

Uno discloses wherein an angle formed between the first line or the second line and a direction that is perpendicular to the travel direction is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1° (see Figs 17-18 and 31-32: shows 90 degree angle between reference line and measurement lines, obviously less than 20 degree deviation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Riskus with the teachings of Uno, i.e. calculating an angle of an object measured by the distance measuring devices of Shaw, for the advantageous benefit of determining the objects orientation relative to the vehicle. 

Regarding claim 21, Shaw, previously modified by Uno and Riskus, further discloses wherein the vehicle is a ground vehicle adapted to travel on land (see Fig. 1 and column 6 lines 30-50: roadway vehicle).

Regarding claim 22, Shaw, previously modified by Uno and Riskus, further discloses wherein the ground vehicle is selected from the group consisting of a bicycle, a car, a motorcycle, a train, an electric scooter, a subway, a train, a trolleybus, and a tram (see Fig. 1 and column 5 lines 45-55 and column 6 lines 30-50: vehicle is a car).

Regarding claim 29, Shaw, previously modified by Uno and Riskus, further discloses wherein the vehicle is further operative to provide a notification or an indication to a person operating or controlling the vehicle, in response to a representation of the first distance (d1) or any function thereof, the second distance (d2) or any function thereof, or the estimated first angle (α) or any function thereof (see column 3 lines 10-26, column 8 lines 8-53, and column 9 lines 36-63).

Regarding claim 30, Shaw, previously modified by Uno and Riskus, further discloses wherein the vehicle is used for measuring or estimating the vehicle speed, positioning, pitch, roll, or yaw (see column 3 lines 1-10, column 7 lines 38-45, and column 8 lines 7-26: estimates distance between vehicle and obstacle, i.e. falls under broad scope of positioning).

Regarding claim 31, Shaw, previously modified by Uno and Riskus, further discloses wherein at least part of the vehicle is mounted onto, is attached to, is part of, or is integrated with a rear or front view camera, chassis, lighting system, headlamp, door, car glass, windscreen, side or rear window, glass panel roof, hood, bumper, cowling, dashboard, fender, quarter panel, rocker, or a spoiler of the vehicle (see Fig. 1: parts of the vehicle are mounted to other parts of the vehicle; see also column 9 lines 22-40).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 5529138) in view of Uno (US 6412183), Riskus (US 20080276472), Stefan (US 2016/0117927) and Huntzicker (US 20160121902).

Regarding claim 2, Shaw, Uno, and Riskus do not expressly disclose an antenna for transmitting and receiving first Radio-Frequency (RF) signals over the air; and
a wireless transceiver coupled to the antenna for wirelessly transmitting and receiving first data over the air using a wireless network, the wireless transceiver being coupled to be controlled by the processor,
wherein the vehicle is operative to send to the wireless network by the wireless transceiver via the antenna the representations of the first distance (d1) or any function thereof, the second distance (d2) or any function thereof, or the estimated first angle (α) or any function thereof.

Stefan discloses wherein the vehicle is operative to send to the wireless network representations of the first distance (d1) or any function thereof, the second distance (d2) or any function thereof, or the estimated first angle (α) or any function thereof (see Abstract and paragraphs 0008 and 0010-0011: discloses transmitting a measured distance from one vehicle to another). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno and Riskus with the teachings of Stefan, i.e. transmitting a distance via a wireless network, for the advantageous benefit of coordinating measurements with other vehicles. 

Shaw, Uno, Riskus, and Stefan do not expressly disclose an antenna for transmitting and receiving first Radio-Frequency (RF) signals over the air; and
a wireless transceiver coupled to the antenna for wirelessly transmitting and receiving first data over the air using a wireless network, the wireless transceiver being coupled to be controlled by the processor, and wherein the vehicle is operative to send to the wireless network by the wireless transceiver via the antenna. 

Huntzicker discloses a system for communication between vehicles (see Fig. 1 and paragraph 0008) that includes an antenna for transmitting and receiving first Radio-Frequency (RF) signals over the air (see Fig. 1 and paragraphs 0026 and 0028); and
a wireless transceiver coupled to the antenna for wirelessly transmitting and receiving first data over the air using a wireless network, the wireless transceiver being coupled to be controlled by the processor, and wherein the vehicle is operative to send to the wireless network by the wireless transceiver via the antenna (see Fig. 1 and paragraphs 0026 and 0028). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno, Riskus, and Stefan with the teachings of Huntzicker, i.e. using an antenna and a transceiver to facilitate wireless communication between vehicles, for the advantageous benefit of using conventional communication components in the art to transmit and receive wireless signals. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 5529138) in view of Uno (US 6412183), Riskus (US 20080276472), Stefan (US 2016/0117927), Huntzicker (US 20160121902), and Yu (US 2015/0070479).

Regarding claim 3, Shaw, Uno, Riskus, Stefan, and Huntzicker do not expressly disclose wherein the system is further operative to calculate, by the processor, a distance (d) and to send the calculated distance (d) or a function thereof to the wireless network by the wireless transceiver via the antenna, where d=(d1+d2) *cos(α)/2, d=(d1+d2) *sin(α)/2, d=c/cos (α), d= (d1+d2) *cos2(α)/(2*sin(α)), or d= (d1+d2)/(2*tg(α)).

Yu discloses a system that is operative to calculate, by the processor, a distance (d) or a function thereof, where d=(d1+d2) *cos(α)/2, d=(d1+d2) *sin(α)/2, d=c/cos (α), d= (d1+d2) *cos2(α)/(2*sin(α)), or d= (d1+d2)/(2*tg(α)) (see Fig. 13 and paragraphs 0034-0035: discloses the mathematical relationship of d=c/cos(α) when calculating a distance value). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno, Riskus, Stefan, and Huntzicker with the teachings of Yu, i.e. using the well-known mathematical relationship d=c/cos(α) to calculate a distance value in the triangular shape disclosed in Riskus. Since the values of “c” and particular distance “d” determined is not defined in the claim, the cited art meets the limitations of the claimed invention as currently claimed. Once modified, the modification meets the limitation of wherein the processor is operative to calculate, by the processor, a distance (d), and send the calculated distance d, as the transmission of determined distance data was previously discussed above in relation to Shaw in view of Uno, Riskus, Stefan, and Huntzicker. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 5529138) in view of Uno (US 6412183), Riskus (US 20080276472), and Kim (US 20170057499).

Regarding claim 7, Shaw, Uno, and Riskus do not expressly disclose wherein the first and second lines are spaced a third distance (c) apart, and wherein the estimated first angle (α) is calculated, by the processor, using, or based on, α =(arctan(d2-d1)/c).

Kim discloses wherein the first and second lines are spaced a third distance (c) apart, and wherein the estimated first angle (α) is calculated, by the processor, using, or based on, α =(arctan(d2-d1)/c) (see Figs 4-5A and paragraph 0071).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno and Riskus with the teachings of Kim, i.e. determining an angle using the disclosed equation, for the advantageous benefit of using conventional trigonometry to determine an angle/orientation of vehicular objected in front of the vehicle. 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 5529138) in view of Uno (US 6412183), Riskus (US 20080276472), Kim (US 20170057499) and Bullinger (US 20100063685).

Regarding claim 8, Shaw, Uno, Riskus, and Kim do not expressly disclose for use with a speed V, further operative to calculate or estimate a distance or an angle using, or based on, the calculated first angle α and the speed V.

Bullinger disclose a vehicle for use with a speed V, operative to calculate or estimate a distance or an angle using, or based on, the calculated a first angle α and the speed V (see Fig. 1 and paragraph 0033). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno, Riskus, and Kim with the teachings of Bullinger, i.e. estimating a collision position/distance to a collision point, for the advantageous benefit of using such information to avoid collisions. 

Regarding claim 12, Shaw, previously modified by Uno, Riskus, Kim, and Bullinger, further discloses for use with a distance df, further operative to calculate or estimate a time period Δt using, or based on, the calculated first angle α, the speed V, and the distance df (see Claims 1 and 4).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 5529138) in view of Uno (US 6412183), Riskus (US 20080276472), Kim (US 20170057499), Bullinger (US 20100063685), and Watson (US 20030182041).

Regarding claim 18, Shaw, Uno, Riskus, Kim, and Bullinger do not expressly disclose wherein the speed V is estimated or calculated, by the processor, using, or based on, a Doppler frequency shift between a signal transmitted by, and a signal received by, the first or second distance meter.

Watson discloses wherein a speed V is estimated or calculated, by the processor, using, or based on, a Doppler frequency shift between a signal transmitted by, and a signal received by, a distance meter (see paragraphs 0008 and 0114-0115). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno, Riskus, Kim, and Bullinger with the teachings of Watson, i.e. analyzing a doppler shift within one of the distance meters of Shaw, for the advantageous benefit of using a known method to calculate a speed value. 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 5529138) in view of Uno (US 6412183), Riskus (US 20080276472), and Timothy (US 20030147064).

Regarding claim 23, Shaw, Uno, and Riskus do not expressly disclose wherein the vehicle is a buoyant or submerged watercraft adapted to travel on or in water.

	Timothy disclose a vehicle that uses lasers to detected other vehicles wherein the vehicle is a buoyant or submerged watercraft adapted to travel on or in water (see Fig. 1 and paragraphs 0002, 0023, and claim 14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno and Riskus with the teachings of Timothy, i.e. using the laser system to detect and determine orientations of travel between watercrafts, for the advantageous benefit of improving the safety of marine travel. 

Regarding claim 24, Shaw, Uno, and Riskus do not expressly disclose wherein the watercraft is selected from the group consisting of a ship, a boat, a hovercraft, a sailboat, a yacht, and a submarine.

Timothy disclose a watercraft that uses lasers to detected other watercrafts wherein the watercraft is selected from the group consisting of a ship, a boat, a hovercraft, a sailboat, a yacht, and a submarine (see Fig. 1 and paragraphs 0002, 0023, and claim 14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno and Riskus with the teachings of Timothy, i.e. using the laser system to detect and determine orientations of travel between watercrafts, for the advantageous benefit of improving the safety of marine travel. 

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 5529138) in view of Uno (US 6412183), Riskus (US 20080276472), and Pusic (US 4925303).

Regarding claim 25, Shaw, Uno, and Riskus do not expressly disclose wherein the vehicle is an aircraft adapted to fly in air.

Pusic discloses a vehicle with a plurality of distance measuring lasers wherein the vehicle is an aircraft adapted fo fly in air (see Abstract, Fig. 3, and column 2 lines 10-62). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno and Riskus with the teachings of Pusic, i.e. using the laser system to monitor an aircraft during its travels, for the advantageous benefit of improving the safety of its landing sequence. 

Regarding claim 26, Shaw, Uno, and Riskus do not expressly disclose wherein the aircraft is a fixed wing or a rotorcraft aircraft.

Pusic discloses a vehicle with a plurality of distance measuring lasers wherein the aircraft is a fixed wing or a rotorcraft aircraft (see Abstract, Fig. 3, and column 2 lines 10-62). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno and Riskus with the teachings of Pusic, i.e. using the laser system to monitor an aircraft during its travels, for the advantageous benefit of improving the safety of its landing sequence. 

Regarding claim 27, Shaw, Uno, and Riskus do not expressly disclose wherein the aircraft is selected from the group consisting of an airplane, a spacecraft, a glider, a drone, or an Unmanned Aerial Vehicle (UAV).

Pusic discloses a vehicle with a plurality of distance measuring lasers wherein the aircraft is selected from the group consisting of an airplane, a spacecraft, a glider, a drone, or an Unmanned Aerial Vehicle (UAV) (see Abstract, Fig. 3, and column 2 lines 10-62). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno and Riskus with the teachings of Pusic, i.e. using the laser system to monitor an aircraft during its travels, for the advantageous benefit of improving the safety of its landing sequence. 

Regarding claim 28, Shaw, Uno, and Riskus do not expressly disclose wherein the vehicle is used for measuring or estimating an altitude, a pitch, or a roll of the aircraft.

Pusic discloses wherein the vehicle is used for measuring or estimating an altitude, a pitch, or a roll of the aircraft (see Abstract, Fig. 3, and column 2 lines 10-62). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno and Riskus with the teachings of Pusic, i.e. using the laser system to monitor an aircraft during its travels, for the advantageous benefit of improving the safety of its landing sequence. 

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 5529138) in view of Uno (US 6412183), Riskus (US 20080276472), and Stahlin (US 20110047338).

Regarding claim 32, Shaw, Uno, and Riskus do not expressly disclose wherein the vehicle further comprises an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme.

Stahlin discloses wherein the vehicle further comprises an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme (see paragraphs 0003, 0031, and claim 22). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno and Riskus with the teachings of Stahlin, utilizing an ADAS system in the vehicle, for the advantageous benefit of improving the safety of the vehicle. 

Regarding claim 33, Shaw, Uno, and Riskus do not expressly disclose wherein the vehicle is part of, integrated with, communicates with, or coupled to, the ADAS functionality, system, or scheme.

Stahlin discloses wherein the vehicle is part of, integrated with, communicates with, or coupled to, the ADAS functionality, system, or scheme (see paragraphs 0003, 0031, and claim 22). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno and Riskus with the teachings of Stahlin, utilizing an ADAS system in the vehicle, for the advantageous benefit of improving the safety of the vehicle. 

Regarding claim 34, Shaw, Uno, and Riskus do not expressly disclose wherein the ADAS functionality, system, or scheme is selected from the group consisting of Adaptive Cruise Control (ACC), Adaptive High Beam, Glare-free high beam and pixel light, Adaptive light control such as swiveling curve lights, Automatic parking, Automotive navigation system with typically GPS and TMC for providing up-to- date traffic information, Automotive night vision, Automatic Emergency Braking (AEB), Backup assist, Blind Spot Monitoring (BSM), Blind Spot Warning (BSW), Brake light or traffic signal recognition, Collision avoidance system, Pre-crash system, Collision Imminent Braking (CIB), Cooperative Adaptive Cruise Control (CACC), Crosswind stabilization, Driver drowsiness detection, Driver Monitoring Systems (DMS), Do-Not-Pass Warning (DNPW), Electric vehicle warning sounds used in hybrids and plug- in electric vehicles, Emergency driver assistant, Emergency Electronic Brake Light (EEBL), Forward Collision Warning (FCW), Heads-Up Display (HUD), Intersection assistant, Hill descent control, Intelligent speed adaptation or Intelligent Speed Advice (ISA), Intelligent Speed Adaptation (ISA), Intersection Movement Assist (IMA), Lane Keeping Assist (LKA), Lane Departure Warning (LDW) (a.k.a. Line Change Warning - LCW), Lane change assistance, Left Turn Assist (LTA), Night Vision System (NVS), Parking Assistance (PA), Pedestrian Detection System (PDS), Pedestrian protection system, Pedestrian Detection (PED), Road Sign Recognition (RSR), Surround View Cameras (SVC), Traffic sign recognition, Traffic jam assist, Turning assistant, Vehicular communication systems, Autonomous Emergency Braking (AEB), Adaptive Front Lights (AFL), and Wrong-way driving warning (see paragraphs 0003, 0031, and claim 22). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shaw in view of Uno and Riskus with the teachings of Stahlin, utilizing an ADAS system in the vehicle, for the advantageous benefit of improving the safety of the vehicle. 



Allowable Subject Matter
Claims 9-11 and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As per claim 9, the prior art discloses the above limitations, however the prior art fails to further disclose the vehicle according to claim 8, wherein a time period Δt exists between the detection by the first distance meter and the detection by the second distance meter, and the processor is further operative to calculate or estimate the distance or the angle using, or based on, the calculated first angle α, the speed V, and the time period Δt.

Dependent claims 10 and 11, would also be allowable due to their dependency upon dependent claim 9.

As per claim 13, the prior art discloses the above limitations, however the prior art fails to further disclose the vehicle according to claim 12, wherein the calculating or estimating of the time period Δt is based on, or is according to, Δt=[2*df2*sin2(α)+sqrt (df2*(1+sin2 (α))-dav2)]/V, wherein dav=1/2(d1+d2).


As per claim 14, the prior art discloses the above limitations, however the prior art fails to further disclose the vehicle according to claim 8, wherein the processor further operative to calculate or estimate a time period Δt using, or based on, the calculated first angle α, the speed V, and an angle θ, wherein θ =arcsin (dv*cos(ε)/df), df=sqrt (dv2+dav2-2*dv*dav*sin(α)), wherein dav=1/2*(d1+d2) and dv=v*Δt, and Δt is a time period that exists between the detection by the first distance meter and the detection by the second distance meter. 

Dependent claim 15, would also be allowable due to their dependency upon dependent claim 14.

As per claim 16, the prior art discloses the above limitations, however the prior art fails to further disclose the vehicle according to claim 8, wherein the speed V is calculated or estimated according to or based on a detection of the first surface or first object by the first distance meter along the first line using a measured first distance value (d1A) followed by a detection of the first surface or first object by the second distance meter along the second line using a measured second distance value (d1B).

Dependent claim 17, would also be allowable due to their dependency upon dependent claim 16.



Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuura (US 20150185319) discloses adjacent vehicular detection using detectors on the side of a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2857